DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 01/12/2021
Claims 1, 8 13, 16 and 21 have been amended
Claims 1, 4-8, 10-13, 15, 16, 19-21, 23 and 24 are presented for examination 
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 7, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091).

1, 10: Kauschke discloses a package comprising:
	 
b.    each of the plurality of absorbent articles comprising a nonwoven substrate consists of spunbond fibers, the nonwoven substrate ([0002], abstract) comprising:

i.    a first surface defining a plane of the first surface [0039];

ii.    a non-regular pattern of a plurality of three-dimensional features extending outwardly from the plane of the first surface [0008], the non-regular pattern including a first zone of first three-dimensional features and a second zone of second three-dimensional features (fig. 4 and 5; the two different heights represents the three dimensional zones), wherein at least one of the first or second zones of the plurality of three-dimensional features comprises:

a.    a first three-dimensional feature having a first intensive property (basis weight)  having a first value [0072]; and

b.    a second three-dimensional feature having a second intensive properly having a second value , wherein the first intensive property is the same property as the second intensive property [0073].

Kauschke fails to disclose multiple compressed articles. Gaspari teaches a, c. a plurality of absorbent articles being compressed in the package ([0056-0057] also fig. 1e-g). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the 

Kauschke fails to disclose an in-bag stack height. Weisman teaches c. the personal care articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm according to the In-Bag Stack Height Test herein (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the plurality of absorbent articles of Kauschke in view of Gaspari to include the in-bag stack height of Weisman in order to assist in maximizing the amount of articles in a single package for efficient packing.

It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kauschke to include the compression qualities as in Mizutani in order to accommodate and contour to the user.

4, 15:  Kauschke discloses the package of Claim 1, wherein the personal care article is a diaper/sanitary article and the nonwoven substrate is selected from the group consisting of topsheet, acquisition layer, distribution layer and outer cover nonwoven ([0073]).

5: Kauschke discloses the package of Claim 1, wherein the first intensive property is basis weight [0072].

7: Kauschke discloses the package of Claim 1, wherein the first intensive property' is selected from the group consisting of basis weight, density', caliper and opacity' [0076].



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Gaspari (US 2013/0112584) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091).

13: Kauschke discloses a package comprising:

b.    each of the plurality of absorbent articles comprising a nonwoven substrate, the non-woven substrate, wherein the non-woven substrate consists of spunbond fibers  ([0002], abstract) comprising:

a first surface defining a plane of the first surface and a length and width defining an overall area [0039];

a plurality of three-dimensional features extending outwardly from the plane of the first surface, wherein the plurality of three-dimensional [0008] features comprise:

a first zone within the overall area having a first pattern of first three-dimensional features having an intensive property (basis weight) having a first value [0072]; and

a second zone within the overall area, having a second pattern of three-dimensional features having the intensive property (density) having a second value different from the first value [0043];

Kauschke fails to disclose multiple compressed articles. Gaspari teaches a, c. a plurality of absorbent articles being compressed in the package ([0056-0057] also fig. 1e-g). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the absorbent material of Kauschke to include the stacked/compressed configuration of Gaspari in order to assist in transport of several articles at one time. 



It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kauschke to include the compression qualities as in Mizutani in order to accommodate and contour to the user.



Allowable Subject Matter
Claims 8, 11, 12, 16, 19-21, 23 and 24 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claims have been updated to reflect Applicant’s presented arguments. According to eMPEP 2111.03 – II, “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.)
With the above arguments, the rejection of claim 1 is respectfully maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735